293 F.2d 629
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HI-WAY GMC SALES & SERVICE.
No. 16793.
United States Court of Appeals Eighth Circuit.
August 8, 1961.

Petition for Enforcement of Order of National Labor Relations Board.
Dominick L. Manoli, Associate Gen. Counsel, N. L. R. B. and Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., for petitioner.
Dale Bredthauer, E. F. Noble, Grand Island, Neb., for respondent.
PER CURIAM.


1
Petition for enforcement of order of National Labor Relations Board permitted to be withdrawn. Clerk to retain petition in his possession. Leave granted Labor Board to withdraw certified record of proceedings filed herein June 15, 1951. Clerk to return same to Labor Board.